MEMORANDUM**
Randall Dean Lamarr, an Oregon state prisoner, appeals pro se the district court’s dismissal pursuant to 28 U.S.C. § 1915(e)(2) of his 42 U.S.C. § 1983 action against County Court employees alleging that defendants failed to act on his application to proceed in forma pauperis, resulting in the dismissal of his state court action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on the Rooker-Feldman doctrine, Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003), and we affirm.
The district court properly dismissed this action pursuant to the Rooker-Feld-man doctrine because the gravamen of Lamarr’s complaint requires federal review of the state court ruling against him. See id. at 898 (federal district courts are not authorized to review state court judgments). Because Lamarr’s constitutional claims are “inextricably intertwined” with the substance of the state court decision, review of such claims is also barred under the Rooker-Feldman doctrine. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.